Citation Nr: 1027709	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  06-18 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased initial evaluation for a right 
shoulder disability, currently evaluated as 10 percent disabling 
prior to September 23, 2005, 20 percent disabling from September 
23, 2005 to June 16, 2009, and 30 percent disabling from June 16, 
2009.


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to January 
1985 and January 2003 to January 2005, with additional inactive 
service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. This 
issue was remanded in January 2009 and January 2010 for further 
development.  All requested development having been completed, 
this claim now returns before the Board.


FINDINGS OF FACT

1.  For the period prior to September 23, 2005, the Veteran's 
service connected right shoulder disability was manifested by 
pain and slight limitation of motion, with abduction and flexion 
of 140 degrees, and internal and external rotation of 90 degrees.

2.  For the period from September 23, 2005, to June 16, 2009, the 
Veteran's service connected right shoulder disability was 
manifested by pain and moderate limitation of motion, with the 
Veteran was unable to elevate his arms above 90 degrees, or 
perform arm rotations.

3.  For the period from June 16, 2009, to the present, the 
Veteran's service connected right shoulder disability was 
manifested by pain and moderately severe limitation of motion, 
with limitation of motion to 50 degrees, with pain in the last 20 
degrees, and abduction to 40 degrees, with pain in the last 10 
degrees.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 10 percent, for 
the Veteran's service connected right shoulder disability, for 
the period prior to September 23, 2005, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), 
Diagnostic Codes 5003, 5010, 5201 (2009).

2.  The criteria for an evaluation higher than 20 percent, for 
the Veteran's service connected right shoulder disability, for 
the period from September 23, 2005, to June 16, 2009, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.71(a), Diagnostic Codes 5003, 5010, 5201 (2009).

3.  The criteria for an evaluation higher than 30 percent, for 
the Veteran's service connected right shoulder disability, for 
the period from June 16, 2009, to the present, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), 
Diagnostic Codes 5003, 5010, 5201 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In correspondence dated March 2005, April 2006, February 2007, 
and January 2010, the RO satisfied its duty to notify the Veteran 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
Specifically, the RO notified the Veteran of:  information and 
evidence necessary to substantiate his claims; information and 
evidence that VA would seek to provide; and information and 
evidence that the Veteran was expected to provide.  

However, the Veteran's claim for increased disability ratings 
arise from his disagreement with the initial evaluations 
following the grant of service connection for the above noted 
disabilities.  Courts have held that once service connection is 
granted and the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Goodwin v. Peake, 22 Vet. App. 128, 134 (2008); Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  Therefore, no further notice is 
required for these claims.

VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance with 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service and VA 
medical records have been associated with the claims file.  All 
identified and available treatment records have been secured.  
The Veteran has been informed of the law relevant to his claims.  
The Veteran was medically evaluated in conjunction with this 
appeal several times.  Therefore, the Board finds that the duties 
to notify and assist have been met.
The Facts

The Veteran contends that a higher rating is warranted for his 
service connected right shoulder disability.  Specifically, the 
Veteran contends that the present level of symptomatology is not 
reflected in the level of disability he now receives.

The Veteran received a VA examination for his right shoulder in 
April 2005.  At that time, the Veteran reported right shoulder 
pain of a 5 on a scale of 1 to 10, mostly with lifting hand to 
shoulder height.  Upon examination, there was no evidence of 
dislocation or recurrent subluxation.  Range of motion testing of 
the right shoulder showed abduction of 140 degrees, flexion of 
140 degrees, internal rotation of 90 degrees, and external 
rotation of 90 degrees.  The right shoulder was found to be 
painful at 120 to 140 degrees of abduction, and flexion and 
external rotation to 70 degrees.  The right shoulder was found to 
have pain with repetitive motion, but no fatigue, weakness, or 
lack of endurance.  There was no evidence of anklyosis.  X-rays 
taken at that time showed evidence of acromioclavicular 
separation, however, the glenohumeral joint space was normally 
preserved.  The Veteran was diagnosed with a right shoulder 
rotator cuff tear and impingement syndrome, status post rotator 
cuff tear repair.

During a September 23, 2005, report of follow up examination of 
the shoulders, the Veteran was found to be unable to elevate his 
arms above 90 degrees, or perform arm rotations.

A February 2007 report of VA joint examination primarily deals 
with the Veteran's service connected left shoulder, not his right 
shoulder.

The Veteran received another VA examination for his right 
shoulder on June 16, 2009.  At that time, the Veteran reported 
pain of an intensity of 7 out of 10, as well as limitation of 
motion due to stiffness.  He reported weekly flare-ups of pain of 
9 out of 10, lasting several hours, aggravated by overhead 
activities and alleviated by medications.  He denied any episodes 
of dislocation or recurrent subluxation.  Upon examination, there 
was tenderness noted at the right subachromial area, with no 
swelling or erythema.  There was no anklyosis.  Upon range of 
motion testing, the right shoulder had 0 to 50 degrees of motion, 
and was painful in the last 20 degrees; the examiner indicated 
this was a functional loss of 130 degrees due to pain.  The 
Veteran had shoulder abduction of 0 to 40 degrees, with pain in 
the last 10 degrees; the examiner found this to be a loss of 140 
degrees due to pain.  The Veteran was found to be unable to 
externally or internally rotate his arm, which was found to be a 
functional loss of 90 degrees due to pain on both sides.  The 
examiner concluded that the Veteran's rotator cuff injury 
residuals were severe in nature.

Some of the Veteran's other treatment records note his history of 
a right shoulder problem, but do not show treatment for this 
disability.


The Law and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2009).  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2009).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
Part 4, § 4.7 (2009).  
 
The Veteran's entire history is reviewed when making disability 
evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1995).  In evaluating the Veteran's claims, all 
regulations which are potentially applicable through assertions 
and issues raised in the record have been considered, as required 
by Schafrath.  Where service connection already has been 
established and an increase in the disability rating is at issue, 
it is the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), it was held 
that service connection for distinct disabilities resulting from 
the same injury could be established so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
However, the evaluation of the same disability under various 
diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Fanning v. 
Brown, 4 Vet. App. 225, 230 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system may 
be expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like. 38 C.F.R. Part 4, § 4.40 (2009).

The United States Court of Veterans Appeals (Court) has held that 
the Board must determine whether there is evidence of weakened 
movement, excess fatigability, incoordination, or functional loss 
due to pain on use or flare-ups when the joint in question is 
used repeatedly over a period of time.  See DeLuca v. Brown, 8 
Vet. App. 202, 206 - 207 (1995).

The Veteran's right shoulder disability is currently rated under 
Diagnostic Code 5010-5201.  Diagnostic Code 5010 provides that 
traumatic arthritis is to be rated on limitation of motion of 
affected part as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2009).

Under Diagnostic Code 5003, degenerative arthritis, established 
by X-ray findings, will be rated based on limitation of motion 
under the appropriate diagnostic codes for the specific joint or 
joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  For rating disability 
based on arthritis, the shoulder is considered a major joint. 38 
C.F.R. § 4.45(f).  This code also provides that, when a 
limitation of motion of the specific joint involved is 
noncompensable under the appropriate diagnostic code, a rating of 
10 percent is applicable for each such major joint or group of 
minor joints affected by limitation of motion.

For limitation of motion, shoulder disability may be rated for 
limitation of motion of the arm under 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2009).  The record indicates that the 
Veteran is right-hand dominant.  Under that code, for the right 
shoulder (dominant), a 20 percent rating would be warranted for 
limitation of motion to shoulder level, a 30 percent rating for 
limitation of motion of the arm from midway between side and 
shoulder level is warranted, and a 40 percent rating, the maximum 
available under this code, is warranted for limitation of motion 
of the arm to 25 degrees from the side.

The Board notes that it considered whether the Veteran would be 
entitled to a rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5200 (2009), for ankylosis of the scapulohumeral articulation.  
However, while the evidence does show that the Veteran's motion 
of the arm is severely limited, there is no medical evidence of 
record showing that the Veteran's shoulder joint is anklyosed, 
therefore, a rating under this code would not be warranted.

The Board notes that normal range of motion of the shoulder is 
set forth in 38 C.F.R. § 4.71, Plate I.  Normal forward 
elevation, or flexion, is from 0 to 180 degrees.  Normal shoulder 
abduction is also from 0 to 180 degrees.  Normal external 
rotation and internal rotation are from 0 to 90 degrees. 

Taking into account all relevant evidence, the Board finds that, 
prior to September 23, 2005, the criteria for a higher evaluation 
for the Veteran's service connected right shoulder disability 
have not been met.  During this period, the Veteran was granted a 
10 percent rating under Diagnostic Code 5003, for a 
noncompensable level of limitation of motion.  To warrant an 
increased evaluation, the Veteran would have to be found to have 
limitation of motion of the arm at shoulder level.  Reviewing the 
relevant evidence of record from this period, the April 2005 
report of VA examination found the Veteran to have abduction and 
flexion of 140 degrees, and internal and external rotation of 90 
degrees.  The Board finds that this level of limitation of 
motion, even considering DeLuca, is insufficient to be considered 
limitation of motion of the arm at shoulder level, such that a 
higher rating would be warranted.  Thus the Board finds that the 
preponderance of the evidence of record is against a grant of 
increased rating for this disability for this period.

Taking into account all relevant evidence, the Board finds that 
an increased evaluation for the Veteran's service connected right 
shoulder disability, for the period from September 23, 2005, to 
June 16, 2009, have not been met.  The Veteran is currently rated 
as 20 percent disabling during this period; in order to warrant a 
higher evaluation, the Veteran would have to be found to have 
limitation of motion of the arm from midway between side and 
shoulder level.  The only evidence of record from this period is 
the September 23, 2005, report of VA treatment, at which time the 
Veteran was unable to elevate his arms above 90 degrees, or 
perform arm rotations.  Even considering pain on movement, as per 
DeLuca, the Board finds that this level of limitation of motion 
is insufficient to be considered limitation of motion of the arm 
from midway between side and shoulder level, such that a higher 
rating would be warranted.  Thus the Board finds that the 
preponderance of the evidence of record is against a grant of 
increased rating for this disability for this period.

Finally, the Board finds that the criteria for a rating in excess 
of 30 percent, for the time period subsequent to June 16, 2009, 
have not been met.  In this regard, in order to warrant an 
increased evaluation, the Veteran would have to be found to have 
limitation of motion of the arm to 25 degrees from the side.  
Reviewing the relevant evidence of record, the Veteran's June 16, 
2009 VA examination report shows that the Veteran's right 
shoulder had 0 to 50 degrees of motion, and was painful in the 
last 20 degrees; his shoulder abduction was from 0 to 40 degrees, 
with pain in the last 10 degrees.  Even if the full limitation of 
his motion due to pain were considered, he would still have 30 
degrees of motion in that shoulder, which again, is insufficient 
to be considered limitation of motion of the arm to 25 degrees 
from the side.  Thus the Board finds that the preponderance of 
the evidence of record is against a grant of increased rating for 
this disability for this period as well.

The Board also finds that the evidence of record does not present 
such an exceptional or unusual disability picture so as to render 
impractical the application of the regular rating schedule 
standards and to warrant assignment of an increased evaluation 
for the Veteran's right shoulder on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (2009).  There is no showing that the 
Veteran's right shoulder disability has resulted in a marked 
interference with employment, and there is no indication that it 
has necessitated frequent periods of hospitalization.  In the 
absence of evidence of such factors, the Board finds that 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v Brown, 8 Vet. App. 218, 227 
(1995); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008).

As the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and an increased 
rating must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to an increased initial evaluation for a right 
shoulder disability, currently evaluated as 10 percent disabling 
prior to September 23, 2005, 20 percent disabling from September 
23, 2005 to June 16, 2009, and 30 percent disabling from June 16, 
2009, is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


